Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein some of the second sheets of the second layer occupy a larger area on the partial area of the surface of the first layer as compared to other of the second sheets laminated closer to a side of the third layer.”  Respectfully, it is entirely unclear in light of the specification how more than one sheet of the second can occupy a partial area of the surface of the first layer.  Additionally, it is not clear what sheet of the multiple sheet sin the first layer “the surface” refers to. 
Claim 1 recites “the end of the second sheet has a circumferential shape.”  To which of the previously recited second sheets does “the second sheet” refer?
Claim 4 is still entirely unclear.  Specifically, it is still unclear how “a length” can be in the lamination direction (Z-direction) since a dimension in the Z-direction in a thickness, not a length.  The distance “from an end of the bottom-side second sheet to an end of the front-side second sheet” is a diagonal line, not a distance that is orthogonal to the Z-direction (lamination direction).  Applicant cites fig 3, the but the language of the claim is not commensurate with fig 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2010/0080952) in view of Hayden et al. (US 2016/0348644), and further in view of Asahara et al (US 2007/0149080).
As to claims 1, 2 and 5, Suzuki discloses composite material comprising: a first layer (bottom 3 layers, fig 11) in which a plurality of first sheets are laminated, each of the first sheets being a composite containing reinforcing fibers and a resin; a second layer (middle three sheets, fig 11) provided on a partial area of a surface of the first layer, in which a plurality of second sheets are laminated, each of the second sheets being a composite containing reinforcing fibers and a resin; and a third layer (upper three layers, fig 11) which covers a surface of the second layer and the surface of the first layer and includes a third sheet with the same thickness as the first sheet (fig 11), the third sheet being a composite containing reinforcing fibers and a resin, wherein some of the second sheets of the second layer occupy a larger area on the partial area of the surface of the first layer as compared to other of the second sheets laminated closer to a side of the third layer, wherein the thickness of the second layer is between 10% or more and 50% or less of a thickness of the first sheet (fig 11, para 18-22, 355-362) . 
Suzuki does not disclose the second sheet having a thickness smaller than that of the first sheet.  

Hayden discloses that when fiber sheets form a ply-drop off (referred to as “scarf angle” in Hayden) similar to the second layer of Suzuki, it is advantageous to reduce the thickness of the sheets as doing such improves strength by reducing stress concentrations (para 4-10, para 37, fig 6a-6c).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Suzuki such that the second sheet has a thickness smaller than that of the first sheet as taught by Hayden as such achieves the advantages discussed above.

Suzuki and Hayden do not disclose an opening is formed in the composite material, and the second layer is provided around the opening.  Asahara discloses a fiber material comprising a plurality of laminated sheets, wherein an opening 4 is formed, the layers provided around the opening (fig 1-5, para 9-12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Suzuki and Hayden such that an opening is formed in the composite material, and the second layer is provided around the opening as taught by Asahara above as doing such improves impregnability (para 9-11).  As to the circumferential shape of the second sheet, changes in shape are obvious absent criticality presented by the applicant. MPEP 2144.04. 

As to claim 2, Hayden teaches that the thickness of the second layer effects the strength and stress, and as such one of ordinary skill in the art would have achieved
a thickness of the second layer between 10% or more and 200% or less of a thickness of the first layer by performing routine experimentation. 
As to claim 4, Suzuki  it would have been obvious to one of ordinary skill in the art for the second sheets to include a bottom-side second sheet located closest to a side of the first and a front-side second sheet 2Application No.: 16/485,176located closest to the side of the third layer, and a length of the second layer along a lamination direction is 5% or more and 20% or less of a distance  from an end of the bottom-side second sheet to an end of the front-side second sheet in a direction orthogonal to the lamination direction as changes in dimensions are obvious absent criticality demonstrated by the applicant. 

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. The applicant’s arguments regarding the 112(b) rejections were addressed in the body of the rejection above. 
Applicant’s arguments directed at Asahara on p.7 are not germane to the merits of the rejection, because the flow path and stress concentrations are irrelevant.   Applicant cites para 12 of the specification, but limitations read in light of the specification are not read into the claims. 
The through hole shape of Asahara is not germane to the shape of the end of the second sheet.  Nonetheless, changing an oval shape to a circumferential shape is obvious to one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748